 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10
11    NATIONSTAR MORTGAGE LLC,                                Case No.: 2:17-cv-00713-JAD-NJK
12              Plaintiff(s),                                               ORDER
13    v.
14    THUNDER PROPERTIES,
15              Defendant(s).
16          The Court ordered Defendant to answer or otherwise respond to the complaint by May 24,
17 2019. Docket No. 20 at 1. Defendant violated that order and, instead, responded to the complaint
18 more than a month later on July 2, 2019. Docket No. 23. Pending before the Court is the order
19 for Defendant’s counsel to show cause why sanctions should not be imposed. Docket No. 22.1
20 Defendant’s counsel responded to that order to show cause. Docket No. 25.
21          This is one of hundreds of cases arising out of homeowner association foreclosure sales.
22 Counsel asserts that his failure to comply with the Court’s order stems primarily from an oversight
23 caused by having “a great many pending homeowners association lien litigation cases.” Docket
24 No. 25 at 3. Hence, counsel seeks to be excused from complying with the basic orders of this
25 Court because he has overextended himself.2 “This explanation is simply no defense at all.”
26
            1
           The order to show cause was also directed at Defendant itself, but that aspect of the order
27 to show cause is hereby DISCHARGED as the fault for the violation lays squarely with counsel.
28          2
              Counsel also asserts that the parties were attempting to settle this case and that there was
     discussion of a possible amended complaint, so counsel did not want to incur the expense of
                                                      1
 1 Greene v. Alhambra Hosp. Med. Ctr., 2015 U.S. Dist. 72697, at *4 (D. Nev. June 3, 2015). “When
 2 parties choose to undertake mass litigation, they must make the proper preparations for doing so.”
 3 U.S. Bank N.A. v. SFR Invs. Pool 1, LLC, 2018 WL 701816, at *1 (D. Nev. Feb. 2, 2018).
 4 “Regardless of how many cases involving homeowners’ association foreclosure sales an attorney
 5 or law firm is handling, the attorney handling a particular case has an obligation to exercise due
 6 care and reasonable professional diligence in that particular case.” Carisbrook Asset Holding Trust
 7 v. SFR Invs. Pool 1, LLC, 2019 WL 2393614, at *3 n.2 (D. Nev. June 6, 2019). Quite simply, the
 8 overextension of counsel is not a valid excuse for violating a clear order; it is cause for alarm. 3
 9         Orders setting deadlines are critical to the Court’s management of its docket and violations
10 of such orders are neither technical nor trivial. Martin Family Trust v. Heco/Nostalgia Enterps.
11 Co., 186 F.R.D. 601, 603 (E.D. Cal. 1999). Having proffered no legitimate excuse for violating
12 the order in this case, sanctions are appropriate. Cf. U.S. Bank, 2018 WL 701816, at *3 (imposing
13 a fine on counsel who violated order setting deadline to file amended complaint). As a means of
14 deterring similar misconduct moving forward, the Court will impose a fine of $200 on counsel.
15 This fine must be paid by counsel personally, and may not be passed on in any way to the client.
16 Payment shall be made to the “Clerk, U.S. District Court” no later than July 22, 2019. A notice of
17 payment shall be filed by July 23, 2019. Counsel is cautioned that his course must be corrected as
18 future violations may result in more significant sanctions. See, e.g., Garcia v. Geico Cas. Co.,
19 2014 WL 7474773, at *4 (D. Nev. Jan. 6, 2014) (imposing quintupled sanction for repetition of
20 same misconduct).
21
   complying with the Court’s order. See Docket No. 25 at 3-4. At the outset, this excuse is
22 completely at odds with counsel’s assertion that the violation of the Court’s order was
   inadvertently caused by his competing professional commitments. Either he was too busy to mind
23 the deadline or he intentionally chose to ignore it in an effort to save money; it cannot be both. At
   any rate, choosing to ignore an order is not allowed. To the extent grounds existed to extend the
24 deadline that had been set, a request for relief had to be filed. Absent the granting of such request,
   compliance with the Court’s deadline was mandatory.
25
           3
             Counsel attests that the violation of this order was due to inadvertence. See Docket No.
26 25 at 4. As noted above, that assertion is contradicted by counsel’s own assertions that he chose
   to violate the order in an effort to save resources. At any rate, Rule 16(f) sanctions may be imposed
27 regardless of whether the violation was intentional. See, e.g., Lucas Auto. Eng’g, Inc. v.
   Bridgestone/Firestone, Inc., 275 F.3d 762, 769 (9th Cir. 2001). Whatever counsel’s intent, the
28 excuses proffered do not provide a reasonable justification for the violation at issue.

                                                      2
 1   In all other respects, the order to show cause is DISCHARGED.
 2   IT IS SO ORDERED.
 3   Dated: July 8, 2019
 4                                                    ______________________________
                                                      Nancy J. Koppe
 5                                                    United States Magistrate Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           3
